Case 3:19-cv-00472-REP-EWH Document 32 Filed 02/02/21 Page 1 of 8 PagelD# 80

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ANTONIO E. RIDDICK,
Plaintiff,
Vv. Civil Action No. 3:19CV472
OLIVER, et al.,
Defendants.
MEMORANDUM OPINION
Antonio E. Riddick, a Virginia inmate proceeding pro se and
in forma pauperis, filed this 42 U.S.C. § 1983 action.! Proceeding
on the Particularized Complaint (“Complaint,” ECF No. 17), Riddick

alleges that his Eighth? and Fourteenth? Amendment rights were

violated in an incident in which he was sprayed with a chemical

 

1 That statute provides, in pertinent part:

Every person who, under color of any statute
of any State . . . subjects, or causes to be subjected,
any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party
injured in an action at law

42 U.S.C. § 1983.

2 “Excessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. Const.
amend. VIII.

> “No State shall . . . deprive any person of life, liberty,
or property, without due process of law... .*" U.S. Const.
amend. XIV, § 1.
Case 3:19-cv-00472-REP-EWH Document 32 Filed 02/02/21 Page 2 of 8 PagelD# 81

agent and during the subsequent grievance process. (Id. at 1-2.)4
Riddick names as Defendants: Officer Oliver, a corrections officer
at Sussex I State Prison (“SISP”); an individual named Bradshaw,
who appears to be an administrator at SISP, Gregory L. Holloway,
a regional administrator for the Virginia Department of
Corrections; and, I. Hamilton, the Warden of SISP. (Id. at 1; ECF
No. 26, at 1.)

The matter is before the Court pursuant to the Court’s
screening obligations under 28 U.S.C. § 1915(e)(2),5 and on the
Motion to Dismiss jointly filed by Warden Hamilton and
Administrator Holloway. (ECF No. 26.) Despite the provision of
Roseboro® notice, Riddick has failed to respond to the Motion to
Dismiss. For the reasons stated below, the claims against
Defendants Bradshaw, Hamilton, and Holloway will be dismissed for

failure to state a claim upon which relief can be granted.’

 

4 The Court employs the pagination assigned by the CM/ECF
docketing system to the parties’ submissions. The Court corrects
the spelling, punctuation, and capitalization and omits the
emphasis in quotations from the parties’ submissions.

5 28 U.S.C. § 1915(e)(2) authorizes the Court to sua sponte
dismiss actions filed by individuals who are proceeding in forma
pauperis for failure to state a claim.

6 See Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).
7 To date, Defendant Bradshaw has not been served.
Nevertheless, the Court can dismiss the claim against him for

failure to state a claim and as legally frivolous.

2
Case 3:19-cv-00472-REP-EWH Document 32 Filed 02/02/21 Page 3 of 8 PagelD# 82

I. LEGAL STANDARD

Pursuant to the Prison Litigation Reform Act (*“PLRA”) this
Court must dismiss any action filed by a prisoner if the Court
determines the action (1) “is frivolous” or (2) “fails to state a
claim on which relief may be granted.” 28 U.S.C. § 1915(e) (2);
see 28 U.S.C. § 1915A. The first standard includes claims based
upon “an indisputably meritless legal theory,” or claims where the
“factual contentions are clearly baseless.” Clay v. Yates, 809 F.

Supp. 417, 427 (E.D. Va. 1992) (quoting Neitzke v. Williams, 490

 

U.S. 319, 327 (1989)}). The second standard is the familiar
standard for a motion to dismiss under Fed. R. Civ. P. 12({b) (6).
“A motion to dismiss under Rule 12(b)(6) tests the
sufficiency of a complaint; importantly, it does not resolve
contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin,
980 F.2d 943, 952 (4th Cir. 1992) (citing 5A Charles A. Wright &
Arthur R. Miller, Federal Practice and Procedure § 1356 (1990)).
In considering whether to dismiss for failure to state a claim, a
plaintiff's well-pleaded allegations are taken as true and the
complaint is viewed in the light most favorable to the plaintiff.
Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);
see also Martin, 980 F.2d at 952. This principle applies only to
factual allegations, however, and “a court considering a motion to

dismiss can choose to begin by identifying pleadings that, because
Case 3:19-cv-00472-REP-EWH Document 32 Filed 02/02/21 Page 4 of 8 PagelD# 83

they are no more than conclusions, are not entitled to the

assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

 

The Federal Rules of Civil Procedure “require[] only ‘a short
and plain statement of the claim showing that the pleader is
entitled to relief,’ in order to ‘give the defendant fair notice
of what the . . . claim is and the grounds upon which it rests.’”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (second
alteration in original) (citation omitted). Plaintiffs cannot
satisfy this standard with complaints containing only “labels and
conclusions” or a “formulaic recitation of the elements of a cause
of action.” Id. (citations omitted). Instead, a plaintiff must
allege facts sufficient “to raise a right to relief above the
speculative level,” id. (citation omitted), stating a claim that
is “plausible on its face,” id. at 570, rather than merely
“conceivable.” Id. “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the
misconduct alleged.” Igbal, 556 U.S. at 678 (citing Twombly, 550
U.S. at 556). In order for a claim or complaint to survive
dismissal for failure to state a claim, therefore, the plaintiff
must “allege facts sufficient to state all the elements of [his
or] her claim.” Bass v. E.I. DuPont de Nemours & Co., 324 F.3d
761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309

F.3d 193, 213 (4th Cir. 2002); Iodice v. United States, 289 F.3d

 
Case 3:19-cv-00472-REP-EWH Document 32 Filed 02/02/21 Page 5 of 8 PagelD# 84

270, 281 (4th Cir. 2002)). Lastly, while the Court liberally
construes pro se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151
(4th Cir. 1978), it does not act as the inmate’s advocate, sua
sponte developing statutory and constitutional claims the inmate
failed to clearly raise on the face of his complaint. See Brock v.
Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig, J.,

concurring); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

 

Cir. 1985).

It. SUMMARY OF PERTINENT ALLEGATIONS AND CLAIMS
Riddick alleges, in relevant part, that:

On 2/15/19, Defendant Oliver told everybody
including plaintiff to lock down because pod
rec[reation] was over ... for the... night.

As plaintiff was walking to his cell door,
Defendant Oliver shot the gas gun without giving any
warning to anyone.

Plaintiff was hit in the face and back of the neck
with chemical agents and particles.

Plaintiff requested to get a shower to remove the
burning chemical agents off his face, however, his
request was denied by Defendant Oliver.

Plaintiff made request to see medical the next day
and was treated for the burning chemical agent to his
face and eyes that he received.

Plaintiff submitted an informal
complaint/grievance and Defendant Bradshaw, acting for
[Warden] Hamilton, denied Plaintiff's complaint, stating
that it was unfounded.

Plaintiff appealfed] Defendant Bradshaw’s decision

. to the Regional Office and [Administrator] Holloway
[affirmed the] Level 1 response.

The failure of Defendant[] Bradshaw and [Warden]
Hamilton to remedy the wrong after being informed of the
violations through Plaintiff's medical reports or
Case 3:19-cv-00472-REP-EWH Document 32 Filed 02/02/21 Page 6 of 8 PagelD# 85

appeals constituted . . . [a] violation of the Eighth
and Fourteenth Amendments .

The failure of Defendant Holloway, who set forth
policies [and] fail[ed] to remedy [the] wrong
constitutes .. . [a] violation of the Eighth Amendment
and [the] Fourteenth Amendment

(ECF No. 17, at 1-2 (paragraph numbers omitted) .)

Riddick raises the following grounds for relief:

Claim One Officer Oliver violated Riddick's Eighth
Amendment right to be free from cruel and
unusual punishment when she fired the gas gun.
(ECF No. 17, at 2.)

Claim Two Officer Oliver violated Riddick’s Eighth and
Fourteenth Amendment rights by denying him an
opportunity to “wash off the chemical agents”
following the use of the gas gun. (Id.)

Claim Three Defendant Bradshaw and Warden Hamilton
violated Riddick’s Eighth and Fourteenth

Amendment Rights by finding his informal
complaint or grievance to be unfounded. (Id.)

Claim Four Administrator Holloway violated Riddick’s
Eighth and Fourteenth Amendment Rights by
affirming the denial of Riddick’s informal
complaint or grievance as unfounded. (Id.)

III. ANALYSIS
In Claims Three and Four, Riddick takes issue with the fact
his informal complaint or grievance against Officer Oliver was
dismissed as unfounded and subsequently affirmed on appeal. (ECF
No. 17, at 2.) However, “inmates have no constitutional
entitlement or due process interest in access to a grievance

procedure. An inmate thus cannot bring a § 1983 claim alleging

denial of a specific grievance process ... .” Booker v. 8§.C.
Case 3:19-cv-00472-REP-EWH Document 32 Filed 02/02/21 Page 7 of 8 PagelD# 86

Dep't of Corr., 855 F.3d 533, 541 (4th Cir. 2017); see Adams v.
Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“[T]he Constitution creates
no entitlement to grievance procedures or access to any such
procedure voluntarily established by a state.”); Doans v. Rice,
No. 87-7244, 1987 WL 38813, at *1 (4th Cir. Oct. 15, 1987)
(“Because inmate grievance procedures are not constitutionally
required in state prison systems, the failure to follow grievance
procedures does not give rise to a § 1983 claim.”). Moreover, the
“failure of a prison official to follow prison procedures does
not, standing alone, amount to a constitutional
violation.” Morant v. Vaughn, No. 2:08-cv-155, 2009 WL 6651941,
at *6 (E.D. Va. Jan. 8, 2009). Therefore, Claims Three and Four
will be dismissed as they are both legally frivolous and fail to

state a claim.

 

8 The Court notes that, as an alternative basis, the claim
against Warden Hamilton would be dismissed in any event because
Riddick failed to allege facts specifically demonstrating that
Warden Hamilton was personally involved in the alleged deprivation
of Riddick’s rights. In order to state a viable claim under 42
U.S.C. § 1983, a plaintiff must allege that a person acting under
color of state law deprived him or her of a constitutional right
or of a right conferred by a law of the United States. See Dowe
v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653,
658 (4th Cir. 1998). “Government officials may not be held liable
for the unconstitutional conduct of their subordinates under a
theory of respondeat superior.” Iqbal, 556 U.S. at 676 (citations
omitted). “[A] plaintiff must plead that each Government-official
defendant, through the official’s own individual actions, has
violated the Constitution.” Id. Riddick fails to identify how
Warden Hamilton was personally involved in the decision to deny
his informal complaint or grievance. While Riddick does state
that Defendant Bradshaw was “acting for [Warden] Hamilton,” (ECF

 

7
Case 3:19-cv-00472-REP-EWH Document 32 Filed 02/02/21 Page 8 of 8 PagelD# 87

IV. CONCLUSION
For the foregoing reasons, the Motion to Dismiss (ECF No. 26)
will be granted. Claims Three and Four will be dismissed.
Defendant Bradshaw, Administrator Holloway, and Warden Hamilton
are dismissed as parties to this action. Claims One and Two
against Officer Oliver remain. Any party wishing to file a motion
for summary judgment must do so within sixty days.
The Clerk is directed to send a copy of this Memorandum
Opinion to Riddick and counsel of record.

/s/ (LEP

Robert E. Payne

Senior United States District Judge
Date: Terasauy/ /, weil
Virgifiia

Richmond,

 

 

No. 17, at 2), that statement, standing alone, is precisely the
sort of conclusory allegation that is “not entitled to the
assumption of truth.” Igbal, 556 U.S. at 679. Because Riddick

fails to allege facts to support this conclusion, he fails to state
a claim against Warden Hamilton. Thus, Warden Hamilton would be
dismissed from this action in any event.

8
